         Case 2:17-cv-02530-RRM-SMG Document 37 Filed 01/31/19 Page 1 of 7 PageID #: 243
CLERK OF U.S. DISTRiCT COURT
                                                                                                    FiRST-.CLASS MAIL,
EASTERN DISTRICT OF NEW YORK                               mwim                     neopost-*"
                                                                                   01/17/2019
                                                                                    US POSTAGE   $000,682
                                                                                                         ZIP 11201
                                                                                                   041M11271726




                                       Barbara Rumain
                                       1861 East 27th Apt 3C
                                       Brooklyn,,Mvii9in
                                                I   ».l T V X C
                                                                                           D2S1-'2S 'iw

                                                                  RETURN    TO   SENDER
                                                                   NO SUCH number"
                                                                  UNABLE    TO   FORWARD

                                        NSN         SC:       11201183299         2245-03455-17-46
                                11201>ia32                                                         ill
                                 i i2S9-253Q
       Case 2:17-cv-02530-RRM-SMG Document 37 Filed 01/31/19 Page 2 of 7 PageID #: 244
                                                                                    NPROSE


                                            U.S. District Court                                incSSice
                        Eastern District of New York (Central Islip) us district court e.d.n.y.
                  CIVIL DOCKET    FOR CASE #: 2;17-cv-02530-RRM-SMG              ^ ^ 2019 ★

                                                                   Date Filed; 04/27/2017 BROOKLYN OFFICE
Rumain et al v. The American Chemical Society                      Jury Demand: Plaintiff
Assigned to: Judge Roslynn R. Mauskopf                             Nature of Suit: 446 Civil Rights: Americans
Referred to: Magistrate Judge Steven M. Gold                       with Disabilities - Other
 related Case: 1:17-cv--07?-.Sl-RRM-SMG                            Jurisdiction: Federal Question
 Cause: 28:1332 Diversity-(Citizenship)
 Plaintiff
                                                    represented by Barbara Rumain
 Barbara Rumain                                                     1818 Avenue L Apt 4D
                                                                    Brooklyn, NY 11230
                                                                    917-755-6338
                                                                    PRO SE


 Plaintiff
                                                     represented by Joshua Fuld Nessen
 Arnold Schneiderman                                                 c/o Michael Faillace & Associates, LLP
 1818 Avenue L Apt 4D
                                                                     60 East 42 Street, Suite 4510
 Brooklyn, NY 11230                                                  New York, NY 10165
 917-755-6338                                                        646-712-1920
  also known as                                                      Fax:212-317-1620
  Moshe Schneiderman                                                 Email:jfuldn@gmail.com
                                                                     LEAD ATTORNEY
                                                                     attorney to be noticed


  V.
  Defendant
                                                      represented by Joseph J. Lynett
  The American Chemical Society                                       Jackson Lewis LLP
                                                                      44 South Broadway, 14th Floor
                                                                      White Plains, NY 10601
                                                                      914-872-8060
                                                                      Fax: 914-946-1216
                                                                      Email:joseph.lynett@jacksonlewis.com
                                                                      LEAD ATTORNEY
                                                                      attorney to be NOTICED

                                                                      Joseph James DiPalma
                                                                       Jackson Lewis P.C.
                                                                      44 South Broadway
                                                                       14th Floor
                                  JAN 3 1 2019                         White Plains, NY 10601
                                                                       914-872-6920
                                                                       Fax: 914-946-1216
                         PRO SE OFFICE

                                                                   uy 1 ne /vmencan"cnemical Society.
                       (Lynett, Joseph)(Entered: 08/04/2017)
08/04/2017        10   NOTICE of Appearance by Joseph James DiPalma on behalf of The American
                       Chemical Society (aty to be noticed)(DiPalma, Joseph)(Entered: 08/04/2017)
08/18/2017        11   ORDERED that defendant inform the Court by letter as to any objections it has to the
    Case 2:17-cv-02530-RRM-SMG Document 37 Filed 01/31/19 Page 3 of 7 PageID #: 245
                                                                    Email:joseph.dipalma@jaeksonlewis.com
                                                                   ATTORNEY TO BE NOTICED



Date Filed    #       Docket Text

04/27/2017      i     COMPLAINT against The American Chemical Society Was the Disclosure Statement
                      on Civil Cover Sheet completed - No,filed by Barbara Rumain, Moshe Schneiderman,
                      (Attachments:#i Civil Cover Sheet,# 2 Exhibit Exhibits 1 -13,# 3 Exhibit Exhibits
                      14-27)(Cox,Dwayne)Modified to correct the defendant's name on 5/2/2017(Cox,
                      Dwayne). Modified to correct response to disclosure statement question on 5/25/2017
                      (Cox,Dwayne).(Entered: 05/02/2017)
04/27/2017        2   Summons Issued as to The American Chemical Society.(Cox,Dwayne)(Entered:
                      05/02/2017)

04/28/2017            FILING FEE:$ 400.00, receipt number 4653114238(Cox, Dwayne)(Entered:
                      05/02/2017)

05/02/2017        3   In accordance with Rule 73 ofthe Federal Rules of Civil Procedure and Local Rule
                      73.1, the parties are notified that i/all parties consent a United States magistrate judge
                      ofthis court is available to conduct ail proceedings in this civil action including a(jury
                      or nonjury)trial and to order the entry of a final judgment. Attached to the Notice is a
                      blank copy ofthe consent form that should be filled out,signed and filed electronically
                      only if all parties wish to consent. The form may also be accessed at the following link:
                      http://www.uscourts.eov/uscourts/FormsAndFees/Forms/AO085.pdf. You may
                      withhold your consent without adverse substantive consequences. Do NOT return
                      or file the consent unless all narties have signed the consent.(Cox,Dwayne)
                      (Entered: 05/02/2017)
05/04/2017        4   ORDER:If service is not made upon defendant by July 26,2017, or plaintiffs fail to
                      show good cause why such service has not been effected, this action will be dismissed
                      without prejudice. Plaintiffs are to provide a copy of this Order to defendant along with
                      the summons and complaint. Plaintiffs are required to advise the Clerk of Court of any
                      change of address. Failure to keep the Court informed of plaintiffs' current address
                      means the Court will not know where to contact plaintiffs and may result in dismissal of
                      the case. So Ordered by Judge Joseph F. Bianco on 5/4/2017.(c/m to pro se)(Ortiz,
                      Grisel)(Entered: 05/09/2017)
05/31/2017            Letter dtd 5/31/17 from pro se office to pro sc RE: THIS LETTER ACKNOWLEDGES
                      RECEIPT OF YOUR CIVIL ACTION (Bollbach, Jean)(Entered: 05/31/2017)
07/05/2017        6   MOTION to Reassign Case to the Brooklyn Courthouse by Barbara Rumain, Moshe
                      Schneiderman.(Bollbach, Jean)(Entered: 07/06/2017)
07/31/2017        2   SUMMONS Returned Executed by Barbara Rumain, Moshe Schneiderman. The
                      American Chemical Society served on 7/25/2017, answer due 8/15/2017.(Bollbach,
                      Jean)(Entered: 08/02/2017)
08/04/2017        S   NOTICE of Appearance by Joseph J. Lynett on behalf ofThe American Chemical
                       Society (aty to be noticed)(Lynett, Joseph)(Entered: 08/04/2017)
08/04/2017        9   WAIVER OF SERVICE Returned Executed by The American Chemical Society.
                      (Lynett, Joseph)(Entered: 08/04/2017)
08/04/2017     iO      NOTICE of Appearance by Joseph James DiPalma on behalf ofThe American
                       Chemical Society (aty to be noticed)(DiPalma, Joseph)(Entered: 08/04/2017)
08/18/2017      ii     ORDERED that defendant inform the Court by letter as to any objections it has to the
    Case 2:17-cv-02530-RRM-SMG Document 37 Filed 01/31/19 Page 4 of 7 PageID #: 246
                       transfer by September 1, 2017. Ordered by Judge Joseph F. Bianco on 8/18/2017.
                       (Bollbach, Jean)cm by chambers by fcm to both plaintiffs (Entered: 08/22/2017)
                   •
              •




09/15/2017        12   Letter requesting pre motion conference by The American Chemical Society (Lynett,
                       Joseph)(Entered: 09/15/2017)
09/15/2017        13   ORDER : IT IS HEREBY ORDERED that the request is granted. The parties shall
                       participate in a telephone pre-motion conference with the Court on Monday, October 2,
                       2017 at 4:00 p.m. At that time, counsel for defendant shall initiate the call and, once all
                       parties are on the line, shall contact Chambers at(631)712-5670.. Ordered by Judge
                       Joseph F. Bianco on 9/15/2017.(Bollbach, Jean)cm by chambers to both plaintiffs
                       (Entered: 09/18/2017)
10/02/2017        14   Minute Entry for proceedings held before Judge Joseph F. Bianco:Pre Motion
                       Conference held on 10/2/2017; order to follow(FTR Log #4:12-4:27.)(Bollbach, Jean)
                       (Entered: 10/02/2017)
10/03/2017        15   ORDER granting 6 Motion to Reassign Case. IT IS HEREBY ORDERED that
                       plaintiffs' request(Dkt. No.6)is granted; the Clerk ofthe Court shall randomly reassign
                       the case to a districtjudge and magistrate judge in the Brooklyn Courthouse. IT IS
                       FURTHER ORDERED that the Clerk ofthe Court shall amend the docket to reflect
                       plaintiffs' new address, which is: 1818 Avenue L, Apt. 4D,Brooklyn, New York 11230.
                       IT IS HEREBY ORDERED that the parties shall adhere to the following briefing
                       schedule in connection with defendant'santicipated motion to dismiss: defendants
                       motion shall be due by October 30,2017; plaintiffs' opposition shall be due by
                       December 15, 2017; and defendant's reply shall be due by January 8,2018. Ordered by
                       Judge Joseph F. Bianco on 10/3/2017.(Bollbach, Jean)cm by chambers(Entered:
                        10/04/2017)

10/30/2017        16    Motion to Dismiss for Failure to State a Claim by The American Chemical Society.
                       (Attachments:#i Memorandum in Support,# 2 Declaration,#1 Exhibit A ofJoseph J.
                        Lynett Declaration)(DiPalma, Joseph)(Entered: 10/30/2017)
11/03/2017              ORDER REASSIGNING CASE. Case reassigned to Judge Jack B. Weinstein and
                        Magistrate Judge Steven M. Gold for all further proceedings. Judge Joseph F. Bianco,
                        Magistrate Judge Arlene R. Lindsay no longer assigned to case Please download and
                        review the Individual Practices ofthe assigned Judges, located on our website.
                        Attorneys are responsible for providing courtesy copies to judges where their Individual
                        Practices require such. Motions referred to Steven M. Gold.. Ordered by Judge Joseph
                        F. Bianco on 10/3/2017.(Brown, Marc)(Entered: 11/03/2017)
 11/03/2017             Case Reassigned to Judge Roslynn R. Mauskopf. Judge Jack B. Weinstein no longer
                        assigned to the case. Please download and review the Individual Practices of the
                                 TiiHgftSj located on our website. Attomevs are responsible for providing
                        courtesy copies to judges where their Individual Practices require such.(Brown, Marc)
                        (Entered: 11/03/2017)
 11/17/2017       17    AMENDED COMPLAINT w/Jury Demand against The American Chemical Society,
                        filed by Arnold Schneiderman.(Almonte, Giselle)(Entered: 11/22/2017)
 11/17/2017       18    Letter dated November 15, 2017 to the Clerk of Court from pro se plaintiff Arnold
                        Schneiderman(aka Moshe)re: Amended Complaint. The Plaintiff terminates plaintiff
                        Barbara Rumain as a party to this action and request to have his name changed from
                        Moshe Schneiderman to Arnold Schneiderman aka Moshe.(Docket sheet updated)
                        (Almonte, Giselle)(Entered: 11/22/2017)
 12/01/2017       1£    Letter by The American Chemical Society (DiPalma, Joseph)(Entered: 12/01/2017)
    Case 2:17-cv-02530-RRM-SMG Document 37 Filed 01/31/19 Page 5 of 7 PageID #: 247
12/01/2017     2Q   MOTION for pre motion conference re 12 Amended Complaint,18 Letter, by The
                    American Chemical Society.(DiPalma, Joseph)(Entered: 12/01/2017)
12/05/2017     21   Letter dated December 4, 2017 to Jusge Mauskopffrom pro se plaintiff Arnold
                    Schneiderman plaintiff states "First Amended Complaint refutes in every
                    respectdefendant's arguments for dismissal ofthe complaint outlined in Defendant's
                    Memorandum ofLaw,and thus mandates denial of defendant's motion to dismiss filed
                    on October 30,2017."(Almonte, Giselle)(Entered: 12/05/2017)
12/07/2017     22   NOTICE of Appearance by Joshua F. Nessen on behalf of Arnold Schneiderman (aty to
                    be noticed)(Nessen, Joshua)(Entered: 12/07/2017)
12/10/2017     23   Letter From Joshua Fuld Nessen, Esq. to District Judge Roslyn R. Mauskopf
                    Responding to Defendant's Letter ofDecember 1, 2017 Requesting a Pre-Motion
                    Conference by Arnold Schneiderman (Nessen, Joshua)(Entered: 12/10/2017)
12/10/2017     24   Letter With Certificate ofService Letterfrom Joshua Fuld Nessen, Esq. to District
                    Judge Roslynn R. Mauskopf, dated December 10, 2017, in Response to Letter by
                    Defendant ofDecember 1, 2017 Requesting a Pre-Motion Conference by Arnold
                    Schneiderman (Nessen, Joshua)(Entered: 12/10/2017)
12/10/2017     25   Letter Final Corrected Letterfrom Joshua Fuld Nessen, Esq. to District Judge Roslynn
                    R. Mauskopf Dated December 10, 2017, in Response to Defendant's Letter of
                    December 1, 2017 Requesting a Pre-Motion Conference With Certificate ofService by
                    Arnold Schneiderman (Nessen, Joshua)(Entered: 12/10/2017)
01/10/2018          SCHEDULING ORDER:The defendant's request for a pre-motion conference is
                    denied. No pre-motion conference is required in this case. The defendant shall serve its
                    motion papers on or before February 12,2018; plaintiffs shall serve their opposition
                    papers on or before March 12,2018; and the fully-briefed motion,together with the
                    defendant's reply, if any, shall be served and filed by April 2,2018. The defendant shall
                    comply with the Local Rules regarding mandatory notice to pro se litigants,^d shall
                    provide Chambers with a courtesy copy, together with a cover letter identifying the
                    document, of each submission at the time offiling. The defendant is further directed to
                    mail a copy of this order to pro se plaintiff and to file a declaration ofservice on the
                    docket. Ordered by Judge Roslynn R. Mauskopf on 1/10/2018.(Reck,Nickolas)
                    Modified on 1/11/2018 (Taronji, Robert).(Entered: 01/10/2018)
01/16/2018     26   MOTION for pre motion conference by Arnold Schneiderman.(Nessen, Joshua)
                    (Entered: 01/16/2018)
01/17/2018          ORDER OF ENTRY:In light of plaintiffs counsel's request for a pre-motion
                    conference, the briefing schedule previously ordered is hereby STAYED.In order to
                    facilitate the efficient adjudication ofthis action, originally commenced pro se,
                    plaintiffs counsel shall file, by January 31,2018, a proposed Second Amended
                    Complaint. By February 14,2018, defendant American Chemical shall advise the Court
                    by letter whether it consents to the filing ofthe proposed Second Amended Conaplaint
                    or the reasons for any objections thereto. Should defendant consent, it shall advise the
                    Court whether defendant wishes to move to dismiss the Second Amended Complaint
                    and the grounds therefor. The Court will provide further guidance upon receipt ofthese
                    filings. Ordered by Judge Roslynn R. Mauskopf on 1/17/2018,(Mauskopf, Roslynn)
                    (Entered: 01/17/2018)
01/30/2018     27   AMENDED COMPLAINT Proposed Second Amended Complaint With Certificate of
                    Service against The American Chemical Society, filed by Arnold Schneiderman.
                    (Attachments:#i Exhibit Lettter,# 2 Exhibit Certificate,# 3 Exhibit E-mail)(Nessen,
                     Joshua)(Entered: 01/30/2018)
   Case 2:17-cv-02530-RRM-SMG Document 37 Filed 01/31/19 Page 6 of 7 PageID #: 248
01/30/2018    2^ Second MOTION for pre motion conference by Arnold Schneiderman.(Nessen,
                    Joshua)(Entered: 01/30/2018)
02/14/2018    22    Letter by The American Chemical Society(DiPalma, Joseph)(Entered: 02/14/2018)
04/06/2018          SCHEDULING ORDER: Plaintiffs request for a pre-motion conference(2^)is
                    granted. The Court will hold a pre-motion conference on May 15,2018, at 10:30 AM.
                    Counsel for all parties must attend. The conference will take place before the Hon.
                    Roslynn R. Mauskopf in Courtroom 6A on the 6th floor ofthe South Wing, United
                    States Courthouse, 225 Cadman Plaza East, Brooklyn, New York 11201. Counsel shall
                    confer to ensure that all parties are aware ofthe date and time of the conference.
                    Counsel shall appear 15 minutes prior to the conference and shall check in with the
                    courtroom deputy. Defendant's time to answer is extended until 21 days after this
                    Court's order on any motion to dismiss, or until further order ofthe Court. Ordered by
                    Judge Roslynn R. Mauskopf on 4/6/2018.(Zhu, Angela)(Entered: 04/06/2018)
04/10/2018    30    Letter MOTION for pre motion conference Letterfrom Joshua Fuld Nessen, Esq., dated
                    April 10, 2018, to District Judge Roslynn Mauskopfwith Certificate ofService by
                    Arnold Schneiderman.(Nessen, Joshua)(Entered: 04/10/2018)
04/10/2018          ORDER:Plaintiffs request for an adjournment(30)is granted. The Court will hold a
                    pre-motion conference on June 21,2018, at 10:00 AM.Counsel for all parties must
                    attend. The conference will take place before the Hon. Roslynn R. Mauskopfin
                    Courtroom 6A on the 6th floor of the South Wing, United States Courthouse, 225
                    Cadman Plaza East, Brooklyn, New York 11201. Counsel shall confer to ensure that all
                    parties are aware of the date and time ofthe conference. Counsel shall appear 15
                    minutes prior to the conference and shall check in with the courtroom deputy.
                    Defendant's time to answer is extended xmtil 21 days after this Court's order on any
                    motion to dismiss, or until further order of the Court. Ordered by Judge Roslynn R.
                    Mauskopfon 4/10/2018.(Zhu, Angela)(Entered: 04/10/2018)
05/21/2018          ORDER:By June 4,2018, plaintiff shall respond to defendant's renewed pre-motion
                    conference letter dated February 14, 2018 and now directed to the proposed Second
                    Amended Complaint(Doc. No. 22). Ordered by Judge Roslynn R. Mauskopf on
                    5/21/2018.(Taronji, Robert)(Entered: 05/21/2018)
06/08/2018          ORDER: On May 21,2018, plaintiff was ordered to respond to defendant's renewed
                    pre-motion conference letter(Doc. No. 22)by June 4, 2018. No response has been
                    received. Plaintiff shall file a response no later than June 12, 2018. Ordered by Judge
                    Roslynn R. Mauskopf on 6/8/2018.(Zhu, Angela)(Entered: 06/08/2018)
06/13/2018          ORDER TO SHOW CAUSE: On May 21, 2018, plaintiff was ordered to respond to
                    defendant's renewed pre-motion conference letter(Doc. No.22)by June 4, 2018. On
                    June 8, 2018, having received no response, the Court ordered plaintiff to file his
                    response by June 12, 2018. No response has been received. Plaintiff is ordered to show
                    cause, by June 27,2018, why he has not responded to the Court's previous Orders. In
                    addition, the parties are ordered to file a joint status report by June 27,2018. The pre-
                    motion conference scheduled for June 21, 2018, is adjourned sine die. The Clerk of
                    Court is respectfully directed to mail a copy of this Order to plaintiff Arnold
                    Schneiderman at 1818 Avenue L, Apt 4D,Brooklyn, NY 11230, and note the mailing
                    on the docket. Ordered by Judge Roslynn R. Mauskopf on 6/13/2018.(Zhu, Angela)
                    (Entered: 06/13/2018)
06/15/2018     3i   Letterfrom Joshua Fuld Nessen Explaining Why Court Orders since May 21, 2018
                    Have not been Followed by Arnold Schneiderman (Nessen, Joshua)(Entered:
                    06/15/2018)
   Case 2:17-cv-02530-RRM-SMG Document 37 Filed 01/31/19 Page 7 of 7 PageID #: 249
06/27/2018     32    Letter fegarding Case Status by The American Chemical Society (DiPalma, Joseph)
                     (Entered: 06/27/2018)
06/27/2018     33    LqUqt Letterfrom Joshua Fuld Nessen, Esq., dated June 27, 2018, to District Judge
                     Roslynn Mauskopfrelated to pre-motion conference served on opposing counsel via
                     ECF by Arnold Schneiderman (Nessen, Joshua)(Entered: 06/27/2018)
06/28/2018     M     Letter Corrected Letterfrom Joshua Fuld Nessen, Esq., dated June 27, 2018 to District
                     Judge Roslynn Mauskopfrelated to pre-motion conference served on opposing counsel
                     via ECF by Arnold Schneiderman (Nessen, Joshua)(Entered: 06/28/2018)
06/30/2018     35    Letter Rescanned Corrected Letterfrom Joshua Fuld Nessen, Esq., dated June 27,
                     2018, to District Judge Roslynn Mauskopfrelated to pre-motion conference served by
                     ECF on opposing counsel by Arnold Schneiderman (Nessen, Joshua)(Entered:
                     06/30/2018)

01/15/2019   -5 36   Letter MOTION for pre motion conference From Joshua Fuld Nessen to District Judge
                     Roslynn R. Mauskopf dated January 15, 2019 by Arnold Schneiderman.(Nessen,
                     Joshua)(Entered: 01/15/2019)
